DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-4, 6 and 9-22 are pending in the subject application.
 Claims 1-4, 15, and 18-20 are amended.
claim 5 is canceled.
Response to Arguments
Regarding 35 U.S.C. 103(a)
Regarding Applicant’s  35 USC 103(a) arguments, see remarks, filed 12/15/2021, with respect to the newly amended claims and respect to the previous 35 U.S.C 103(a) rejection(s) of claim(s) 1-4 and 6-22, under LISCA alone have been fully considered, but are only partially persuasive.  Therefore, the rejection under LISCA alone has been withdrawn.  However, upon further consideration of the prior art, a new ground(s) of rejection under 35 U.S.C. 103(a) is made under LISCA in view of BROWN et al (US 2013/0256397) addressing the newly amended claims.

Examiner’s Answer
Intended Use
Claim 18 recites, “ a user computing device,…wherein the computing device is adapted to:…”[see MPEP 2111.04, also  In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), where [unlike in the instant claims] the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be generate transaction information comprising transaction credentials and a freshness factor; generate at least one optical code comprising the transaction information and the transaction details;]

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 1-4, 6 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “a computer-implemented method”. 
3.	Claim 1   is directed to the abstract idea of “authentication and transaction staging” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,
 “authenticating a user…receiving…transaction details comprising at least a transaction amount; generating transaction information…generating at least one optical code comprising transaction information…displaying the optical code…”. 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a user device” comprising a “processor” and “memory” and “display”:  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automation of acts to authenticate and authorize a financial transaction. 
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely 
6.	Hence, claim 1 [ind. claim] is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Claim is broader than the Specification
LizardTech

Claim 1 recites, “authenticating a user of a user device by a user device verification method;” The claim is broader than the specification in that the claim is silent as to what structure/element is performing the acts of authenticating. According to the specification, page 11, lines 8-15,
“Figure 4 illustrates schematically method steps in a general embodiment of the disclosure for authenticating and performing a transaction on a user device. First of all, the method comprises opening 410 an e-wallet application on a user device. The described embodiments are applicable to any form of e-wallet, also known as a digital wallet or a mobile wallet, and may be implemented using various electronic devices, such as tablets, desktop computers, laptop computers as well as mobile phones. After opening the e-wallet application, the user is authenticated 420 by a consumer device cardholder verification method.”
Also on page 11, lines 26-29,

“Alternatively, the payment transaction credentials may be authenticated by the merchant by putting an asymmetric cryptogram (EMV CDA - combined data authentication) in the QR code, for example using an Elliptic Curve version of CDA.”
 
 Therefore as the operation of authentication is to an e-wallet application of a user device or by the merchant, the claim limitation makes a sweeping generalization which would entitle the applicant to more than the applicant has possession over [See LizardTech Inc.,  v. Earth Res. Mapping Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d, 1724, 1730-33 (Fed. Cir. 2005) (“…it must describe the invention sufficiently to convey to a person of skill in the art that the patentee has possession of the claimed invention a the time of the application, i.e., that the patentee invented what was claimed.”)
Claim 1 also recites, “generating transaction information…generating at least one optical code…” these  limitations are also indicate that the claim is broader that the specification wherein these limitations in the claim remain silent as to what is performing these functions. 
	According to the specification, 
“The claimed method involves generating and displaying an optical code comprising the payment transaction credentials on a user device.
The Specification also 
		“…the payment device generating the complete set of data to the terminal so 
that it may construct the authorization request.

Again, the claim limitation makes a sweeping generalization which would entitle the applicant to more than the applicant has possession over.

“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I

Lack of Algorithm
MPEP 2161.01 I

Claim 3 recites, “a payment card to be used for the transaction…associated with the electronic wallet.” The specification does not provide details on what “to be used” or “associated with” the electronic wallet comprises. Thus the algorithms, steps and/or procedures taken to perform these function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [see MPEP 2181 IV: MPEP 2161 01 I).
Claim 12 recites, “…transaction data defined according to EMV contactless protocols…” The specification does not provide details on what “EMV contactless protocols” comprises. Thus the algorithms, steps and/or procedures taken to perform these function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [see MPEP 2181 IV: MPEP 2161 01 I).
Claim 18 recites, “…display…the at least one optical code in a form suitable for scanning…wherein…the transaction details are used by the merchant terminal…”

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative Term
MPEP2173.05(b)

Claim 14 recites, “wherein the transaction information is only valid for authorization for a limited time period.
Claim 18 recites, “…display…the at least one optical code in a form suitable for scanning…”
“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)



Hybrid Claims
IPXL v. Amazon.com


Claims 1 and 18 recite, “wherein the transaction information and the transaction details are used by the merchant terminal to submit the transaction…” The claims 1 and 18 are indefinite because it is unclear when infringement occurs- the use of a user device by the user and/or merchant to submit a transaction for authorization and settlement, or the functions of the user device to generate transaction information, generate at least one optical code and display an optical code. [See MPEP2173.05(p) II]




IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over LISCA (US 2016/0162883) in view of BROWN et al (US 2013/0256397).
CLAIM 1
LISCIA discloses, a computer-implemented method 
comprising:
 authenticating a user of the user device by a user device verification method
[¶0005-a Card Validation code (CVC1) is used to authenticate the user/transaction with the bank],
[¶0022, ¶0032- also suggests this];
generating transaction information comprising transaction credentials and a freshness Factor
[¶0032-a CVC3 value generated by the dynamic CVC3 generator comprises transaction information via
the message authentication code “MAC”. By the mobile device prior to conducting, or when initiating a
transaction. Since the proximity payment device 200 cannot conduct two-way communications with a
merchants point of sale (POS) terminal 118 and associated magnetic stripe reader 120 (see FIG. 1) upon
initiating a transaction, an unpredictable number (UN) which is typically provided by the POS terminal is
instead generated by the mobile device 200. In some implementations, a time stamp generated by the mobile device may be utilized as the UN for a transaction, and the UN is utilized to generate the CVC3 for
use in authentication processing. ]

generating at least one optical code comprising the transaction information;
[¶0045- a suitable communications interface 406 include, but are not limited to, a microphone
(to receive audio input), a camera (to receive visual input), an optical sensor (to receive optical data, Such
as light data from an LED or other Source associated with a consumer mobile device. Such as a camera
flash component), a quick response (QR) reader (for receiving and/or reading a QR code which can be
generated and displayed by a cardholder's mobile device)]

displaying the at least one optical code on the user device in a form suitable for scanning
by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction based
on the transaction information to the transaction scheme infrastructure for authorization and settlement.
[¶0045]
	LISCA discloses that payment card account data may be received to be read from a 
, “receiving, at the user device, transaction details of a transaction comprising at least one transaction amount”.
	This disclosed BROWN. FIG. 8(602) [0062], [0068}.

CLAIM 2
The method of claim 1, further comprising opening an electronic wallet before generating transaction
information comprising transaction credentials on the user device. [¶0024], [¶0034].

CLAIM 3
The method of claim 2, further comprising selecting a payment card to be used for the transaction from one or more payment cards associated with the electronic wallet.
[¶0019- (FIG. 1) The system 100 is configured for processing transactions and for enrolling
proximity payment devices, such as the mobile device 102, of payment card account holders or
cardholders with a digital enablement service 106 to enable such proximity payment devices to emulate
magnetic stripe cards to conduct transactions, such as payment and/or purchase transactions. The mobile
device 102 may be any type of mobile computing device Suitable for performing the functions as disclosed
herein, including, but not limited to, a cellular phone, a smartphone, a tablet computer, a laptop
computer, a digital music player, a key fob, a proximity payment card, and the like.]



CLAIM 4
The method of claim 1, further comprising entering transaction details at the user device and
including said transaction details in the transaction information [{10020]
CLAIM 6
The method of claim1, wherein the freshness factor is time based.
[¶0032- In some implementations, a time stamp generated by the mobile device may be utilized as the
UN for a transaction, and the UN is utilized to generate the CVC3 for use in authentication processing |]

CLAIM 9
The method of claim 8, wherein a1-Dbarcodeisdisplayedand the transaction data for the 1-D barcode
comprises Dynamic Magstripe data according to EMV protocols. [¶0045]

CLAIM 10
The method of claim 9, wherein the freshness factor for the 1 -D barcode comprises a time
stamp.[¶0045]
CLAIM 11
The method of claim 10, further comprising obfuscating the time —stamp [¶0045]

CLAIM 12
The method of claim 8, wherein a 2-D barcode is displayed and the transaction data for the 2-D barcode comprises transaction data defined according to EMV contactless protocols [¶0045-QR code]

CLAIM 13


CLAIM 14
The method of claim 1, wherein the transaction information is only valid for authorization for a
limited time-period. [¶0006], [¶0019]

CLAIM 15
The method of claim 1, wherein the method further comprises receiving a notification at the user
device for corroboration of the transaction by the user. [¶0006], [¶0019]

CLAIM 16
The method of claim 1, wherein the method further comprises detecting whether a contactless EMV transaction with the terminalis possible, and if so, enabling the contactless EMV transaction and
disabling display of the at least one optical code. [¶0006], [¶0019]




CLAIM 17
The method of claim 1, wherein authenticating (420) a user of the user device by a user device
verification method comprises authenticating a user of the user device using a method selected from a
group comprising: a_ personal identification number (PIN), a password, and a_ biometric authentication
mechanism. [0004]
CLAIM 18
A computing device adapted for user authentication and transaction staging of a transaction
for submission to a transaction scheme infrastructure for settlement and authorization by a terminal
of the transaction scheme infrastructure, the computing device comprising at least one processor, at

device is adapted to:
[1] authenticate a user of the computing device by a method of verification [0005];
[2] generate transaction information comprising transaction credentials and a freshness
factor [9/0032];
[3] generate at least one optical code comprising the transaction information [0045];
and
[4] display the at least one optical code on the computing device in a form suitable for
scanning by the terminal of the transaction scheme infrastructure for the terminal to submit a transaction
based on the transaction information to the transaction scheme infrastructure for authorization and
settlement. [0045]
CLAIM 19
The computing device of claim 18 further comprising a clock, wherein a time at the computing
device is used to determine the freshness factor. [0032]
CLAIM 20
A computer-implemented method of processing a transaction at a terminal of a transaction
scheme infrastructure, the method comprising at the terminal:
scanning one or more optical codes presented at a user device, wherein the one or more optical
codes represent a staged transaction; [0005]
decoding one of the one or more optical codes to obtain transaction information, the
transaction information comprising transaction credentials and a freshness factor; [0032]
submitting a transaction corresponding to the staged transaction to the transaction scheme
infrastructure for authorization and settlement.[0045]
CLAIM 21
Wherein generating the least one optical code corresponding to the transaction credentials

dimensional barcode and the two-dimensional barcode correspond to the transaction credentials. [0045]
CLAIM 22
Wherein displaying the at least one optical code on the user device in a form suitable for scanning
by the terminal comprises displaying the one-dimensional barcode and the two-dimensional barcode
correspond to the transaction credentials.[0045]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692